Fourth Court of Appeals
                                San Antonio, Texas
                                       July 11, 2016

                                   No. 04-16-00350-CV

                            IN THE INTEREST OF A.E.-V.,

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-PA-01940
                        Honorable Richard Garcia, Judge Presiding


                                      ORDER

       Appellant's motion for extension of time to file brief is hereby GRANTED. Time is
extended to July 26, 2016.




                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court